IN THE SUPREME COURT OF THE STATE OF DELAWARE

ELON MUSK, BRAD W. BUSS,      §
ROBYN M. DENHOLM,             §     No. 221, 2018
IRA EHRENPREIS,               §
ANTONIO J. GRACIAS,           §     Court Below: Court of Chancery of
STEPHEN T. JURVETSON, and     §     the State of Delaware
KIMBAL MUSK,                  §
                              §     Consolidated C.A. No. 12711
     Defendants Below,        §
     Appellants,              §
                              §
     and                      §
                              §
TESLA, INC.,                  §
                              §
     Nominal Defendant Below, §
     Appellant,               §
                              §
     v.                       §
                              §
ARKANSAS TEACHER              §
RETIREMENT SYSTEM,            §
BOSTON RETIREMENT SYSTEM,     §
ROOFERS LOCAL 149 PENSION     §
FUND,                         §
OKLAHOMA FIREFIGHTERS         §
PENSION AND RETIREMENT        §
SYSTEM,                       §
KBC ASSET MANAGEMENT NV,      §
ERSTE-SPARINVEST              §
KAPITALANLAGEGESELLSCHAFT §
M.B.H.,                       §
STICHTING BLUE SKY ACTIVE     §
LARGE CAP EQUITY FUND USA,    §
and AARON ROCKE,              §
                              §
     Plaintiffs Below,        §
     Appellees.               §

                     Submitted: April 27, 2018
                      Decided: May 3, 2018
Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                           ORDER

         This 3rd day of May 2018, upon consideration of defendant’s-appellant’s

appeal from interlocutory order, it appears to the Court that:

         The defendants-appellants seek interlocutory review of the Court of

Chancery’s opinion of March 28, 2018, denying their motion to dismiss the

plaintiffs-appellees’ second amended verified class action and derivative complaint

under Court of Chancery Rule 12(b)(6).1 The Court of Chancery refused the

application for certification in a detailed order dated April 27, 2018, explaining why

interlocutory review was not warranted under the principles and criteria of Supreme

Court Rule 42(b). Interlocutory review is addressed to the sound discretion of the

Court.2 In the exercise of our discretion, we conclude that the application for

interlocutory review does not meet the strict standards for certification under Rule

42(b).

         NOW, THEREFORE, IT IS ORDERED that the interlocutory appeal is

REFUSED.

                                                     BY THE COURT:

                                                     /s/ James T. Vaughn, Jr.
                                                     Justice



1
    In re Tesla Motors, Inc. S’holder Litig., 2018 WL 1560293 (Del. Ch. Mar. 28, 2018).
2
    Del. Supr. Ct. R. 42(d)(v).
                                                 2